Citation Nr: 1626320	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to October 1981, with additional service in the National Guard from November 1981 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2008 rating decision that was issued by a Regional Office (RO), which, in pertinent part denied reopening the claims on appeal.  

The issues on appeal were previously remanded by the Board in July 2011 in order to provide the Veteran with notice that complied with the requirements for new and material evidence cases that were set forth in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Following completion of the requested development, the case was returned to the Board and in a January 2014 decision the Board reopened the claims and remanded for additional development, which has been completed.

In a rating decision in May 2014, the Appeals Management Center (AMC) granted service connection for lumbosacral strain with degenerative arthritis of the spine, and assigned a 10 percent disability rating effective November 4, 2008.  However, by rating action in October 2014, the RO confirmed and continued the denial of lumbosacral strain with degenerative arthritis of spine, also claimed as degenerative disc disease, because the evidence submitted was not new and material.  As noted above, the Board had already reopened the claim for service connection for a low back disorder in 2014.  Regardless of what the RO or AMC has done, in light of the favorable grant of benefits herein, the Board finds no prejudice to the Veteran to address the issue of entitlement to service connection for a low back disorder on a de novo basis.


FINDINGS OF FACT

1.  The Veteran's sleep apnea has not been shown to be etiologically related to his active military service nor has it been shown to have had onset during a period of active duty of training (ACDUTRA).

2.  The evidence of record is in equipoise as to whether the Veteran's current low back disorder is due to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2015).

2.  The requirements for establishing entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in correspondence dated in August 2011 and April 2014.  The claims herein decided were last readjudicated in October 2014.

Relevant to VA's duty to assist, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's service treatment and personnel records, and VA treatment records and pertinent VA examinations have been conducted.  The Veteran's available service treatment records are incomplete.  In August 2012, the AOJ prepared a formal finding that documented VA's efforts to obtain service treatment records for the Veteran's period of active duty service from September 1977 to October 1981, as well as a Line of Duty determination for the motor vehicle accident in February 1994.  It was determined that the records were unavailable.  The Veteran was informed of such, and he submitted additional copies of his service records that were in his possession.  As such, the Board finds that any further effort to obtain the missing service treatment records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); O'Hare v. Derwinski, 1 Vet. App. 265, 267 (1991).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

 Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training, (ACDUTRA), or for disability resulting from an injury incurred in the line of duty occurring during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for periods of ACDUTRA is not appropriate.

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



1. Sleep apnea

The Veteran claims entitlement to service connection for sleep apnea.  In support of his claim, the Veteran submitted a February 2010 witness statement from a fellow service member, E.B., who stated that while they served together in the National Guard he observed the Veteran having difficulty sleeping.  E.B. noted that the Veteran would sometimes fall asleep during duty hours as well as off duty hours.  According to E.B., the Veteran would become anxious and agitated during the 16 to 18 hours of continuous drill and weekend Bradley training required for the National Guard.  A second undated statement from another service member, M.T., received prior to the May 2006 rating decision, noted that the Veteran underwent BGST (Bradley Gunnery Skills Test) in 1995.

During the pendency of this appeal the Veteran has been diagnosed with sleep apnea.  Accordingly, the first element of service connection, a current disability, has been established.  The question before the Board therefore is whether such condition is related to service.  

The service treatment records do not document any complaints, history or findings consistent with sleep apnea.  Private treatment records from 2003 and 2004 showed that the Veteran was diagnosed with sleep apnea and that he was prescribed a continuous positive airway pressure (CPAP) machine in 2004.  Specifically, a private sleep study report in 2003 revealed mild obstructive sleep apnea/hypopnea syndrome with apnea and hypopnea.  Sleep apnea has been listed among the Veteran's medical problems in the medical treatment records ever since. 

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with sleep apnea while still enlisted in the National Guard.  A National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury incurred during a period of ACDUTRA, or became disabled or died from an injury incurred during a period of INACDUTRA.  38 C.F.R. § 3.6. 

Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Sleep apnea is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA. See 38 U.S.C.A. § 101(24).  The record does not reflect that the Veteran was on active duty during the relevant time period (prior to 2003), thus the claim must be based on a period of ACDUTRA.

None of the treatment records from the Veteran's Guard service show onset of sleep disorder during a period when his unit was called into federal service.  In addition, none of the records from the Veteran's Guard service show the onset of sleep disorder during a period of ACDUTRA or any signs or symptoms of it during such period.  There are no other documents, such as sick slips or line of duty investigations suggesting the onset or worsening of sleep disorder during a period of ACDUTRA.  Moreover, the Board notes that the Veteran does not contend that his sleep disorder had its onset specifically during a period of ACDUTRA or was aggravated by a specific period of ACDUTRA, or resulted from an injury during a period of INACDUTRA. 

In short, there is no record of a diagnosis of sleep disorder during a period of ACDUTRA or during a period of active duty, or that his current sleep disorder resulted from an injury during INACDUTRA, which is a necessary requirement of the Veteran's service connection claim.  

For the sake of completeness, the Board will now discuss the nexus element or relationship, between the Veteran's current diagnosed sleep apnea and his military service.  Here, the only medical opinion of record weighs against the Veteran's claim.

Pursuant to the Board's January 2014 remand directives, a VA medical opinion was obtained that addressed the etiology of the Veteran's sleep disorder.  The February 2014 VA examiner opined that the Veteran's sleep apnea, initially diagnosed in 2003, was less likely as the result of any injury suffered during active duty ACDUTRA or INACTDUTRA.  The examiner noted that while the Veteran reported a history of heavy snoring, the service treatment records were silent for any sleep apnea related complains.  The examiner explained that risk factors for sleep apnea were well known, that is, an individual's age, race, sex, family history of sleep apnea, body weight and thicker neck size.  The examiner concluded that none of these risk factors were shown to be related to the Veteran's military service.

The Board finds that the February 2014 VA examiner's medical opinion is highly probative in this matter, because it is based on a review of the claims folder, including the Veteran's reported medical history, and based off of consideration of the medical literature.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and E.B. can competently report symptoms of snoring and falling asleep, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has sleep apnea that is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current sleep apnea is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  Moreover, even assuming the Veteran's frequent trouble sleeping could be equated with sleep apnea, there is no indication it began during a given period of ACDUTRA or INACDUTRA service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Low back

The Veteran contends that his low back disability is due to a motor vehicle accident (MVA) that occurred in the line of duty on February 5, 1994, during a period of ACDUTRA or INACDUTRA.

In this case, the medical evidence shows that the Veteran has a low back disorder.  In this regard, a VA examiner in February 2014 diagnosed lumbosacral strain and  degenerative arthritis of the spine, VA treatment records, to include imaging studies, and VA examination reports, were consistent with a finding of degenerative joint and disc disease of the lumbar spine.  Thus, the remaining question before the Board is whether such disability is related to service.  

The Board notes that all attempts to obtain a line of duty determination (LOD) regarding the 1994 MVA were unsuccessful.  (See VA Memorandum of Formal Finding on the Unavailable of LOD for a back condition, dated in August 2012).  
An accident report dated February 8, 1994 and February 10, 1994 for use of the Division of Motor Vehicles, documented a MVA on February 4, 1994.  It was noted that one of the vehicles involved belonged to the North Carolina National Guard. 

The Veteran's service treatment records include the Veteran's separation examination from his period of active service dated in June 1981 which showed that the Veteran reported that the low part of his back pained him at times.  An examination for entry into the National Guard in August 1985 showed that the Veteran reported that he had low back pain in 1980 that was treated and was without recurrence.  An April 1994 Report of Medical History showed that the Veteran denied a history of recurrent back pain or a back injury.

Treatment records documented a MVA January 18, 1996.  The Veteran was treated for cervical and lumbar spine complaints.  The Veteran was treated one time in March 1997, while he was in the National Guard, for an unspecified back problem; he was prescribed ibuprofen for 5 days 2 times per day.  A service treatment record from May 1997 reflected that the Veteran reported low back pain and that he had previous low back pain from a car crash.  He had tenderness of the lower left back and limited range of motion.  The impression was a strained muscle and possible irritation of the previous injury.  The Veteran was prescribed ibuprofen 2 times per day for 4 days.  A January 1999 Report of Medical History showed that the Veteran denied a history of recurrent back pain or a back injury. 

A private treatment record from April 2003 indicated that the Veteran was treated for low back pain and that a lumbar spine x-ray was done in March 2003 which was normal.  Private and VA treatment records from 2004 indicated that the Veteran had low back pain which he claimed onset 20 years previously and that there was no trauma to the area.

X-rays in October 2005 revealed mild to moderate degenerative disc disease at L4-5, chronic, and without worrisome neurological features.  A history of a 1994 accident was noted.  Subsequent treatment records document treatment for a back disorder related to a MVA.  

In a statement dated in 2007, M. T., who reportedly served with the Veteran in 1994, testified that the Veteran was involved in a motor vehicle accident in February 1994 while he was a passenger in a National Guard truck.  The truck hit a bridge and the Veteran was held liable and forced to pay the damage.  After the MVA the Veteran sought treatment for back pain.  

In a July 2011 statement from the Veteran's wife and a March 2010 VA psychiatric treatment note, described an in-service motor vehicle accident.  In the March 2010 VA psychiatric treatment note, the Veteran reported that in February 1994, he was in an accident during a weekend National Guard drill, where the driver of the vehicle hit the bottom of a low clearance bridge.  In a July 2011 statement from the Veteran's wife, it was noted that the Veteran was involved in a motor vehicle accident on February 4, 1994 in Orange County, North Carolina, while serving in the National Guard and assisting in transport of military equipment.  The Veteran's wife specifically described witnessing the Veteran complain of back pain and receiving treatment for back pain after the claimed February 1994 MVA.

The Veteran underwent a VA examination in February 2014.  He reported injuring his lower back in an MVA during reserve duty in February 1994.  Reportedly, he developed back pain that progressively worsened over the years.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was at least likely as not the Veteran's low back condition was the result of an injury suffered during active duty ACDUTRA or INACTDUTRA, as back problems were documented in the service treatment records.  

Resolving all doubt in the Veteran's favor, the claim for service connection of a low back disability is warranted.  Despite repeated attempts, VA has been unable to verify whether the Veteran was on ACDUTRA or INACDUTRA on February 4, 1994.  Moreover, there is no LOD finding or any reference to in-service injury in the service records.  Nevertheless, a fellow service member testified that the Veteran was involved in a motor vehicle accident in February 1994 while he was a passenger in a National Guard truck.  A Division of Motor Vehicles accident report documented a MVA on February 4, 1994 that involved a North Carolina National Guard vehicle.  Additionally Both M.T. and the Veteran's spouse reportedly witnessed the Veteran complain of back problems since the MVA, and the Veteran is certainly competent to relate his observations of injury and onset of pain.  Jandreau, supra.  He certainly had periods of INACDUTRA and ACDUTRA in 1994 and riding a motor vehicle certainly seems consistent with his military occupational specialty (MOS) and the reported injury.  Significantly, the only competent medical evidence of record, the February 2014 VA examiner's opinion, supports the claim.  Thus, as the February 2014 VA examination competently attributes the Veteran's low back disorder to service, and particularly the asserted 1994 injury, the Board finds that the evidence is at least in equipoise that the Veteran injured his low back in service and that his currently assessed low back disability is attributable thereto.  Accordingly, the claim is granted.  



ORDER

Service connection for sleep apnea is denied.

Service connection for a low back disorder is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


